35 So. 3d 191 (2010)
M.J. FARMS, LTD.
v.
EXXON MOBIL CORPORATION, Tensas Delta Land Company, Missiana, LLC, Benedict Corporation, LW., Wickes Agent Corporation, JMR Oil Company, Inc. and Wagner Oil Company.
No. 2009-CC-2414.
Supreme Court of Louisiana.
March 12, 2010.
Rehearing Denied May 7, 2010.[*]
Blanchard, Walker, O'Quin & Roberts, Paul M. Adkins, Shreveport, Liskow & Lewis, PLC, Donald R. Abaunza, Robert Beattie McNeal, James E. Lapeze, Joseph Ignatius Giarrusso, III, Russell Keith Jarrett, James Alcee Brown, New Orleans, Dane S. Ciolinio, and Ottinger Hebert, LLC, J. Bradley Duhe, Mark D. Sikes, Paul Joseph Hebert, Lafayette, for Applicant.
James D. Caldwell, Attorney General, Megan Kathleen Terrell, Ryan Michael Sediemann, Asst. Attys. Gen., Davidson, Meaux, Sonnier & McElligott, LLP, James J. Davidson, III, Christopher Joseph Piasecki, Lafayette, Gugielmo, Lopez, Tuttle, Hunter & Jarrell, LLP, James T. Guglielmo, Opelousas, Krebs, Farley & Pelleteri, LLC, Matthew Joseph Farley, New Orleans, Mangham Associates, LLC, Michael R. Mangham, Lafayette, Smith, Taliaferro, Purvis & Boothe, Virgil Russell Purvis, Jr., Jonesville, Veron, Bice, Palermo & Wilson, John Michael Veron, Lake Charles, Wall, Bullington & Cook, Jonathan Robert Cook, Guy Earl Wall, Paul Edward Bullington, New Orleans, Stanley, Reuter, Ross, Thornton & Alford, LLC, Richard Charles Stanely, New Orleans, for Respondent.

ORDER
Pursuant to the administrative power vested in this Court by Article 5(A) of the Louisiana Constitution, and having received information that Judge Kathy Johnson, who was assigned this case and presided over it until medical leave became necessary, has now recovered and is once again presiding over matters in the Seventh Judicial District Court, it is hereby ordered that this Court's order of the twelfth day of October, 2009, appointing Judge Leo Boothe as Judge ad hoc in this matter is withdrawn, and the case is hereby reassigned to Judge Kathy Johnson.
The writ application previously granted by this Court is dismissed as moot.
FOR THE COURT:
/s/ Jeffrey P. Victory
JUSTICE, SUPREME COURT OF LOUISIANA
WEIMER, J., dissents and assigns reasons.
KIMBALL, C.J., did not participate in the deliberation of this decision.
WEIMER, J., dissents.
I respectfully dissent. I would address the difficult and challenging issues regarding recusal presented by this matter.
NOTES
[*]  Weimer, J., would grant rehearing.